Citation Nr: 0733347	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-00 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial increased disability rating for 
peripheral neuoropathy of the left lower extremity, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an initial increased disability rating for 
peripheral neuoropathy of the right lower extremity, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an initial increased disability rating for 
diabetes mellitus type II, with bilateral cataracts and 
bilateral non-prolifierative diabetic retinopathy, currently 
evaluated as 40 percent disabling.

4.  Entitlement to an initial compensable rating for erectile 
dysfunction, secondary to diabetes mellitus, claimed as 
deformity of the penis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted service connection for 
diabetes mellitus type II, peripheral neuropathy of both 
lower extremities, and erectile dysfunction.  

The Board also notes that, although the veteran disagreed 
with the denial of service connection for peripheral 
neuropathy of the left and right upper extremities and for 
depression (also claimed as PTSD), these issues were resolved 
by the November 2004 and October 2006 rating decisions 
granting service connection for these disabilities and are, 
therefore, not before the Board on appeal.  


FINDINGS OF FACT

1.  For the period beginning May 29, 2002 and ending March 
22, 2004, no more than mild peripheral neuropathy in the left 
and right lower extremities was demonstrated.

2.  For the period beginning March 22, 2004, increased 
peripheral neuropathy of the left and right lower 
extremities, wholly sensory and characterized as moderate to 
severe in October 2004 and December 2005, has been 
demonstrated.

3.  The veteran's diabetes mellitus type II requires insulin, 
a restricted diet and regulation of activities; there are no 
episodes of ketoacidosis or hypoglycemic reactions requiring 
hospitalization or visits to a diabetic care provider twice a 
month.

4.  The veteran has pre-operative bilateral cataracts. 

5.  The veteran has active pathology of bilateral 
nonproliferative diabetic retinopathy first shown on October 
27, 2006.

6.  The veteran has corrected vision of 20/20 and 20/30.

7.  The veteran's erectile dysfunction is manifested by loss 
of erectile power; there is no penis deformity related to 
diabetes mellitus.


CONCLUSIONS OF LAW

1.  For the period beginning May 29, 2002 and ending March 
22, 2004, the criteria for a rating in excess of 10 percent 
for service-connected peripheral neuropathy of the left lower 
extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).

2.  For the period beginning May 29, 2002 and ending March 
22, 2004, the criteria for a rating in excess of 10 percent 
for service-connected peripheral neuropathy of the right 
lower extremity have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).

3.  For the period beginning March 22, 2004, the criteria for 
a 20 percent evaluation for service-connected peripheral 
neuropathy of the left lower extremity, and no higher, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2007).

4.  For the period beginning March 22, 2004, the criteria for 
a 20 percent evaluation for service-connected peripheral 
neuropathy of the right lower extremity, and no higher, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2007).

5.  The criteria for an initial evaluation greater than 40 
percent for diabetes mellitus type II have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2007).

6.  The criteria for a separate compensable evaluation for 
bilateral cataracts have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1- 4.16, 4.75-4.84, 4.84a, 
Diagnostic Codes 6061 through 6079 (2007).

7.  From October 27, 2006, the criteria for a separate 10 
percent evaluation, and no higher, for nonproliferative 
diabetic retinopathy have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1- 4.16, 4.75-4.84, 4.84a, Diagnostic 
Codes 6006, 6079 (2007).

8.  The criteria for a compensable disability rating for 
erectile dysfunction have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In the February 2004 rating decision on appeal, the RO 
granted the veteran service connection for: diabetes mellitus 
type II, assigned a 20 percent disability evaluation 
effective May 29, 2002; peripheral neuropathy of each lower 
extremity, each assigned a 10 percent disability evaluation 
effective May 29, 2002; and erectile dysfunction, assigned a 
noncompensable evaluation effective May 29, 2002.  

In a November 2004 rating decision, the RO assigned an 
evaluation of 40 percent, effective May 29, 2002, for the 
service-connected diabetes mellitus type II, based on 
evidence showing that the veteran's diabetes was treated with 
insulin, restricted diet, and regulation of activities, and 
granted special monthly compensation based on loss of use of 
a creative organ, effective May 29, 2002, related to the 
service-connected erectile dysfunction disability.  

In an October 2006 rating decision, the RO assigned 20 
percent evaluations, effective May 31, 2006, for the 
peripheral neuropathy of the left and right lower 
extremities, and amended the veteran's service connected 
diabetes mellitus type II to include the disability of 
bilateral cataracts, which it rated as part of the diabetic 
process.  The assigned 40 percent evaluation was continued.

In a March 2007 rating decision, the RO amended the veteran's 
evaluation of service connection for diabetes mellitus type 
II to include the disability of bilateral non-proliferative 
diabetic retinopathy, which it rated as part of the diabetic 
process.  The assigned 40 percent evaluation was continued.

Although the evaluation of the diabetes and the peripheral 
neuropathy of the lower extremities has been increased, the 
evaluation of these disabilities remains before the Board on 
appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Rating Schedule.  Assigned ratings are 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  
38 C.F.R. § 4.7 (2007).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

When a veteran takes issue with the initial rating assigned 
when service connection is granted for a particular 
disability, the Board must evaluate the relevant evidence 
since the effective date of the award and may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Analysis

Peripheral Neuropathy of the Lower Extremities

The initial 10 percent evaluation for both extremities 
effective May 29, 2002, and the subsequent 20 percent rating 
for both extremities effective May 31, 2006 is pursuant to 38 
C.F.R. § 4.124a, Diagnostic Code (DC) 8520.  See February 
2004 and October 2006 rating decisions.  DC 8520 rates 
paralysis of the sciatic nerve and provides evaluations of 
10, 20, 40, and 60 percent for incomplete paralysis which is 
mild, moderate, moderately severe, and severe, with marked 
muscular atrophy, respectively.  38 C.F.R. § 4.124a, DC 8520 
(2007).

The veteran contends that he should have been given higher 
ratings for these disabilities because he suffers from 
aching, stabbing and burning pain in the feet that gets worse 
when performing movements such as bending, squatting, 
stooping, reaching, standing or sitting.  He also contends 
that the symptomatology associated with his disabilities has 
been rated as severe during VA outpatient treatment.

Private treatment records from Piedmont Internal Medicine 
show that in November 1996, the veteran complained of 
neuropathic pain for which he requested more efficacious pain 
medication and was started on Indocin.  He also described his 
pain as "pins and needles" pain in the left and right lower 
extremities.  On neurologic examination, there was tenderness 
to pinprick and palpation about the feet; pulses were clearly 
palpable; and there was no cyanosis or erythema.  Nerve 
conduction tests conducted in November 1996 showed very mild, 
inactive, chronic distal motor polyneuropathy.

VA outpatient treatment records show that in September 1999, 
the veteran complained of mild neuropathy in the feet.  He 
specifically reported tingling and occasional pain for two 
years.  In December 1999 and March 2000, he reported that his 
leg pain was much improved with Elavil.  In March 2001, he 
was treated for early neuropathic symptoms with occasional 
bilateral foot tingling which was again helped by Elavil.  In 
May 2003, the veteran complained of daily neuropathic pain in 
both feet and legs up to his mid calf.  He was not taking any 
medication at that time.  On physical examination, there was 
minimally decreased fine touch sensation to monofilament on 
the left foot.

On VA examination in October 2003, the veteran reported that 
he could not stand on his feet due to neuropathy.  He also 
reported numbness from below both knees and into both feet, 
occasional sensitivity in his feet, and a constant tingling 
sensation in his legs, like an electrical jiggle.  On 
physical examination, musculature was normal with normal 
reflexes and strength was normal for his age.  Both feet were 
normal in color and pulses were 2+.  Monofilament examination 
was 6/6 and testing for light touch and pain was normal.  
Therefore, the examiner noted that there was no sign of 
peripheral neuropathy.

VA treatment records show that, when the veteran was admitted 
for workup for a stroke in March 2004, physical examination 
showed significant length-dependant loss to vibration, pin 
prick and light touch, but relative spared porprioception.  
Coordination was intact and rapid alternating movements were 
normal.  Gait was normal with the ability to walk on toes and 
heels as well as tandem walk.  Notes the following day -- 
March 22, 2004 - described lower extremity strength as 5/5, 
and referred to a stocking distribution of pinprick and light 
touch deficits.  In October 2004 and December 2005, an intern 
characterized the veteran's neuropathy in the bilateral lower 
extremities as moderate to severe.  Also, in October 2004, 
the veteran was shown to have chronic loss of sensation and 
intermittent pain in the lower extremities in stocking 
distribution and absent ankle and patellar reflexes.  In 
December 2004 and March 2005, the veteran had monofilament 
bilateral sensation loss to light touch up to the ankles.  He 
was also shown to have paresthesias in March 2005.  

On VA examination in May 2006, the examiner noted that there 
was evidence of paresthesias and dysesthisias of the feet and 
toes and that there was a stocking-glove type peripheral 
neuropathy to the mid calves, including the toes, feet and 
ankles to the mid calves, involving the medial, lateral, 
anterior and posterior sensory nerves.  The examiner noted 
that the veteran's neuropathy had increased and that based on 
the nerves involved, the increase was due to his diabetes 
mellitus.

Although there was no sign of peripheral neuropathy on VA 
examination in October 2003, by March 2004 the veteran 
exhibited clinical signs of bilateral peripheral neuropathy, 
characterized in October 2004 and December 2005 as moderate 
to severe.  Nonetheless, a note at the beginning of the 
section concerning diseases of the peripheral nerves provides 
that when the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  
38 C.F.R. § 4.124a (2007).  As the veteran's neuropathy is 
wholly sensory, as shown by the May 2006 VA examination, the 
rating should be, at most, for moderate incomplete paralysis.  
Thus, the Board concludes that the record supports the 
assignment of a 20 percent rating for each lower extremity 
from March 22, 2004.  In the absence of findings of 
neuropathy that are other than sensory, the Board concludes 
that a higher rating is not supported by the evidence.  
Before that date, the record does not describe peripheral 
neuropathy of the lower extremities that could be 
characterized as more than mild incomplete paralysis.  
Therefore, the Board concludes that a rating higher than the 
10 percent rating in effect earlier than March 2004 is not 
supported by the record.  

Diabetes Mellitus, Type II with Bilateral Cataracts and 
Bilateral Non-Proliferative Diabetic Retinopathy

The RO assigned an initial 40 percent rating for diabetes 
mellitus type II, with cataracts and diabetic retinopathy, 
effective May 29, 2002.  A 40 percent rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  Diabetes mellitus requiring 
insulin, restricted diet and regulation of activities, with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated warrants a 60 
percent rating.  A total evaluation of 100 percent is 
assigned for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).

Complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under diagnostic code 
7913.  38 C.F.R. § 4.119, Note (1) (2007).

The record shows that the veteran's diabetes mellitus 
requires insulin, a restricted diet, and restricted physical 
activity.  However, despite the veteran's contentions in the 
September 2007 Informal Hearing Presentation, the evidence of 
record does not show that the veteran has experienced 
episodes of ketoacidosis or hypoglycemic reactions requiring 
hospitalization, or that the diabetes requires visits to a 
diabetic care provider twice a month (or in greater 
frequency).  Accordingly, the Board finds that the veteran's 
diabetes mellitus does not more nearly approximate the 
criteria for a 60 percent rating than those for a 40 percent 
rating at any time during the appeal period.

In so finding, the Board notes that the veteran's cataracts 
and diabetic retinopathy have been rated as part of the 
diabetic process.  The Board has considered whether separate 
compensable evaluations are warranted for cataracts and 
diabetic retinopathy.  

Both cataracts and diabetic retinopathy are rated based on 
impairment of visual acuity using 38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 through 6079.  Under Diagnostic Code 
6079, a compensable evaluation based on visual acuity cannot 
be assigned unless there is evidence of at least 20/50 vision 
in one eye and 20/40 vision in the other eye. 

Retinopathy is defined as any noninflammatory disease of the 
retina.  More specifically, diabetic retinopathy is defined 
as retinopathy associated with diabetes mellitus, which may 
be of the background type, progressively characterized by 
microaneurysms, intraretinal punctuate hemorrhages, yellow, 
waxy exudates, cotton-wool patches, and macular edema, or of 
the proliferative type, characterized by neovascularization 
of the retina and optic disc, which may project into the 
vitreous, proliferization of fibrous tissue, vitreous 
hemorrhage, and retinal detachment.  Diabetic retinopathy is 
also called diabetic retinitis.  Dorland's Illustrated 
Medical Dictionary 1148 (26th ed. 1981).  As such, it may 
also be evaluated under 38 C.F.R. § 4.84a, Diagnostic Code 
6006, for retinitis.  Diagnostic Codes 6000 through 6009, in 
chronic form, are to be rated from 10 percent to 100 percent 
for impairment of visual acuity or field loss, pain, rest- 
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
A minimum rating of 10 percent is to be assigned during 
active pathology.

The report of a May 2006 VA eye examination by an 
ophthalmologist contains an assessment of diabetes mellitus, 
no retinopathy in either eye; refractive errors; and 
incipient cataracts, probably not related to diabetes.  The 
veteran's best corrected vision at that time was 20/20 in 
both eyes.  Although the May 2006 eye examiner opined that 
the veteran's cataracts was probably not related to diabetes, 
in answering the questions asked by the RO, the June 2006 VA 
examiner indicated that if the veteran was found to have 
cataracts on eye examination, it would be considered a 
complication of his diabetes mellitus type II.  

A VA ophthalmology treatment note dated October 27, 2006, 
noted that the veteran had cataracts in both eyes, and also 
contains an assessment of diabetes mellitus with mild non-
proliferative diabetic retinopathy, bilateral.  The veteran's 
best corrected vision with glasses at that time was 20/20 and 
20/30.  

A compensable evaluation is not warranted for impairment of 
visual acuity under Diagnostic Code 6079 as the veteran has 
corrected vision of 20/20 and 20/30.  Accordingly, the 
veteran's bilateral cataracts, which is only able to be rated 
based on impairment of visual acuity, is properly considered 
as part of the diabetic process and does not warrant a 
separate compensable evaluation.

Although diabetic retinopathy was not noted on examination in 
May 2006, as noted in October 2006, the veteran now has 
active pathology diagnosed as mild nonproliferative diabetic 
retinopathy.  As such, the minimum 10 percent rating for that 
disability is appropriate for assignment under 38 C.F.R. § 
4.84a, Diagnostic Code 6006 (2007), effective from the date 
this is first noted.  

As stated above, Diagnostic Code 7913 provides that only 
noncompensable complications are to be considered part of the 
diabetic process and not given a separate rating.  The RO 
included the diabetic retinopathy in the diabetic process and 
consequently, did not assign a separate rating for the 
disability.  However, the Board finds that because the 
veteran's non-proliferative diabetic retinopathy warrants a 
10 percent rating under Diagnostic Code 6006, it should be 
assigned a separate 10 percent evaluation rather than being 
included as part of the diabetic process.

Erectile Dysfunction, Secondary to Diabetes Mellitus, Type II

In addition to the special monthly compensation that the 
veteran is receiving for loss of use of a creative organ, the 
veteran is currently assigned a noncompensable rating for 
erectile dysfunction..  Erectile dysfunction is not listed in 
the Rating Schedule.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2007).  By analogy, 
erectile dysfunction may be rated as deformity of the penis 
under Diagnostic Code 7522, which provides that deformity of 
the penis, with loss of erectile power, warrants a 20 percent 
evaluation and consideration of special monthly compensation.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

VA outpatient treatment records show that the veteran 
reported difficulty maintaining an erection as early as 
November 2000.  He also requested Viagra at that time.  In 
May 2002, he was given Silfendil for his erectile 
dysfunction.  In June 2003, he reported an inability to 
maintain an erection and was offered Viagra as a treatment 
option.  

On VA examination in October 2003, the veteran reported that 
he had been experiencing impotency for 10 years and that the 
problem was increasing.  He specifically indicated that he 
was not able to have an erection without medication and that 
he had experienced some success with Viagra.  The examiner 
diagnosed the veteran with sexual impotency and noted that it 
was more likely than not related to his service-connected 
diabetes mellitus.  

VA outpatient treatment records show that in February 2004 
and February 2005, the veteran reported that he was not able 
to consistently achieve an erection rigid enough for 
penetration and that he was unable to maintain an erection 
until completion of satisfactory intercourse.

On VA examination in May 2006, the veteran again reported 
experiencing erectile dysfunction for at least 10 years.  He 
also reported that his penis was crooked during an erection 
and that he had inserts that allowed him to have an erection 
and occasional intercourse.  The examiner also noted the 
veteran's report that he was able to have vaginal penetration 
with ejaculation using a medicated urethral system for 
erection (MUSE).  He reported that he had not used 
injections, implants or pumps for his disability.  On 
physical examination, the veteran was shown to have a penis 
deformity (tip of penis slightly deviated to the left), but 
the examiner noted that it was not due to the veteran's 
diabetes mellitus.

The objective evidence of record clearly shows that the 
veteran has erectile dysfunction secondary to his service-
connected diabetes mellitus.  There is also evidence as of 
May 2006 of a penile deformity.  Nonetheless, the Board 
cannot grant a 20 percent evaluation under Diagnostic Code 
7522 for erectile dysfunction with deformity of the penis.  
The veteran has been granted service connection for erectile 
dysfunction as a disability secondary to the service-
connected diabetes mellitus.  However, there is no indication 
that his penile deformity is in any way related to the 
service-connected diabetes mellitus-induced erectile 
dysfunction.  In fact, as previously stated, the May 2006 
examiner specifically noted that although the cause of the 
veteran's penis deformity is unknown, it is not due to his 
diabetes mellitus type II.

In determining the appropriate evaluation to assign, the 
Board cannot consider symptoms attributable to a condition 
not shown to be related to the service-connected disability.  
The veteran's service-connected diabetes mellitus seems to 
have caused only erectile dysfunction for which service 
connection on a secondary basis was granted.  Erectile 
dysfunction alone warrants only a noncompensable evaluation, 
as the criteria for a compensable evaluation under Diagnostic 
Code 7522 requires deformity of the penis in addition to loss 
of erectile power.  38 C.F.R. §§ 4.31, 4.115b. 

In sum, the Board finds that loss of erectile power alone, 
without related deformity of the penis, is insufficient for 
the granting of a compensable evaluation under Diagnostic 
Code 7522.  As the veteran does not meet the minimal criteria 
for a compensable evaluation under this provision, a 
noncompensable evaluation is assigned. 38 C.F.R. § 4.31.

The Board has reviewed the rating schedule and finds that no 
other diagnostic code is more appropriate or provides a basis 
for assignment of a compensable rating.  There are three 
diagnostic codes concerning disability of the penis.  
Diagnostic Code 7520 concerns removal of half or more of the 
penis, and Diagnostic Code 7521 concerns removal of the 
glands of the penis.  As none of the veteran's penis has been 
removed, neither diagnostic code is more appropriate for 
rating the veteran's disability in this case.  This leaves 
Diagnostic Code 7522, which the RO has used to rate the 
veteran's disability by analogy.  As discussed above, this 
diagnostic code does not provide a basis for assignment of a 
compensable evaluation in this case.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that in June 2003, prior to the initial 
adjudication of the veteran's initial claim, and in November 
2004 and June 2006, the RO sent the veteran letters informing 
him of the evidence and information necessary to substantiate 
his claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence in support of his claims, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  Although some of 
the letters did not specifically inform the veteran that he 
should submit any pertinent evidence in his possession, they 
all informed him of the evidence that would be pertinent and 
that he should submit such evidence or provide the RO with 
the information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  

The Board notes that, even though the letters requested a 
response within 60 days, they also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) (evidence must be received by the Secretary within 
one year from the date notice is sent).  

The veteran was provided the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in March 2006.  

Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the veteran has been 
afforded appropriate VA examinations.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claims.  The Board is also unaware 
of any such outstanding evidence.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  In 
sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claims by the 
originating agency were not prejudicial to the veteran.




ORDER

For the period beginning May 29, 2002 and ending March 22, 
2004, a disability rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity is denied.

For the period beginning May 29, 2002 and ending March 22, 
2004, a disability rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity is denied.

For the period beginning March 22, 2004, a disability rating 
of 20 percent for peripheral neuropathy of the left lower 
extremity is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

For the period beginning March 22, 2004, a disability rating 
of 20 percent for peripheral neuropathy of the right lower 
extremity is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

A disability rating in excess of 40 percent for diabetes 
mellitus type II is denied.

Beginning October 27, 2006, a separate 10 percent rating for 
bilateral non-proliferative diabetic retinopathy is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

A compensable disability rating for erectile dysfunction is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


